EXHIBIT 10.3

SECURITY AGREEMENT




THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
October 19, 2009 by Alfacell Corporation, a Delaware corporation (the
“Borrower”), and in favor of James McCash (the “Agent”) and each of the lenders
whose names appear on the signature pages hereof. Such lenders are each referred
to herein as a “Secured Party” and, collectively, as the “Secured Parties”. This
Agreement is being executed and delivered by the Borrower and the Secured
Parties in connection with that certain Securities Purchase Agreement dated
concurrently herewith (the “Purchase Agreement”) by and between the Borrower and
each Secured Party. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Purchase Agreement.

WITNESSETH:

WHEREAS, pursuant to the terms of the Purchase Agreement, the Secured Parties
have agreed to purchase from the Borrower, and the Borrower has agreed to sell
to the Secured Parties, units (the “Units”) consisting of Senior Secured
Convertible Promissory Notes (the “Notes”), Series A Common Stock Purchase
Warrants and Series B Common Stock Purchase Warrants;

WHEREAS, the Borrower shall derive substantial direct and/or indirect benefits
from the transactions contemplated by the Purchase Agreement and the sale of the
Units;

WHEREAS, it is a condition to the obligation of the Secured Parties to purchase
the Units that the Borrower enter into this Agreement; and

WHEREAS, pursuant to Purchase Agreement, the Secured Parties and such other
secured parties have designated the Agent as their collateral agent.

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agent, Secured Parties and the Borrower
hereby agree as follows.

ARTICLE I
COLLATERAL; OBLIGATION SECURED

Section 1.1  Grant and Description.  As security for the Borrower’s obligations
under this Agreement, the Purchase Agreement and the Notes (collectively, the
“Transaction Documents”), the Borrower hereby grants to each Secured Party a
continuing first priority security interest in and Lien (as defined in the
Notes) upon, and pledges to each Secured Party, all of the Borrower’s right,
title and interest in, to and under all of the Borrower’s assets (other than
Excluded Assets (as defined below), now owned or hereafter acquired, including,
without limitation, all of the following property and interests in property of
the Borrower (collectively and each individually, the “Collateral”):





--------------------------------------------------------------------------------

(a)

all of the Borrower’s tangible personal property, including without limitation
all present and future goods, inventory and equipment (including items of
equipment which are or become fixtures), software and computer hardware and
software, now owned or hereafter acquired;

(b)

all of the Borrower’s intangible personal property, including without limitation
all present and future accounts, securities, contract rights, permits, general
intangibles, chattel paper, investment property, intellectual property,
documents, instruments, deposit accounts, letter-of-credit rights and supporting
obligations, rights to the payment of money or other forms of consideration of
any kind, tax refunds, insurance proceeds (including, without limitation,
proceeds of any life insurance policy), now owned or hereafter acquired, and all
intangible and tangible personal property relating to or arising out of any of
the foregoing; and

(c)

any and all additions to any of the foregoing, and any and all replacements,
products and proceeds (including insurance proceeds) of any of the foregoing.

For purposes hereof, “Excluded Assets” means any assets leased or licensed by
the Borrower if the granting or enforcement of a security interest in those
assets is prohibited by or otherwise would breach the terms of that lease or
license.

Section 1.2  Financing Statements; Further Assurances.  The Borrower hereby
authorizes the Agent to file, transmit or communicate, as applicable, Uniform
Commercial Code (“UCC”) financing statements and amendments (collectively,
“Financing Statements”) in order to perfect each Secured Party’s first priority
security interest in the Collateral without the Borrower’s signature to the
extent permitted by applicable law, provided that the Agent shall concurrently
copy the Borrower on all such filings. In addition to the foregoing, at any time
upon the written request of the Agent, the Borrower shall promptly (i) execute
(or cause to be executed) and deliver to the Agent, any and all agreements,
Financing Statements, certificates, instruments and other documents (the
“Additional Documents”) upon which the Borrower’s signature may be required and
that the Agent may reasonably request in form and substance satisfactory to the
Agent, and/or (ii) perform any acts; in each case, to perfect and continue
perfected or better perfect each Secured Party’s security interest in the
Collateral (whether now owned or hereafter arising or acquired), and in order to
fully consummate all of the transactions contemplated hereby and under the other
Transaction Documents that the Agent reasonably believes to be necessary as a
result of any amendment to the UCC in effect from time to time in any applicable
jurisdiction, provided, that any Additional Documents that require the Borrower
to assume any new obligations shall be subject to the review and approval of the
Borrower, such approval not to be unreasonably withheld or delayed. The Borrower
also hereby ratifies its authorization for the Agent to have filed in any
jurisdiction the Financing Statements or amendments thereto filed prior to the
date hereof (if any), copies of which have previously been provided to the
Borrower. The Borrower shall not terminate, amend or file any correction
statement with respect to any Financing Statement filed pursuant to this
Agreement without obtaining the prior written consent of the Required Holders
(as defined in the Notes). The Borrower agrees that it will join with the Agent
in executing or authorizing and will file and refile, or permit the Agent to
file and refile such financing statements, continuation statements and other
documents (including, without limitation, this Security Agreement and licenses
to use software and other property protected by copyright), in such offices
(including, without limitation, the United States Patent and Trademark





2




--------------------------------------------------------------------------------

Office, appropriate state trademark offices, and the United States Copyright
Office), as the Agent may reasonably deem necessary or appropriate in order to
perfect and preserve the rights and interests granted to the Secured Parties
hereunder. The Borrower appoints the Agent as the Borrower’s attorney-in-fact,
with a power of attorney to execute and file in any appropriate filing office on
behalf of the Borrower, to the extent not performed by the Borrower within two
(2) Business Days of a request therefor by the Agent, such Additional Documents
and other similar instruments as the Agent may from time to time deem necessary
or desirable to protect or perfect the security interest in the Collateral,
provided, that any Additional Documents that require the Borrower to assume any
new obligations shall be subject to the review and approval of the Borrower,
such approval not to be unreasonably withheld or delayed. Such power of attorney
is coupled with an interest and shall be irrevocable.

Section 1.3  Obligations Secured.  The Collateral and the power of collection
pertaining thereto shall secure any and all indebtedness, liabilities and
obligations of the Borrower to the Secured Parties evidenced by and/or arising
pursuant to any of the Transaction Documents now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, including, without
limitation, the obligations of the Borrower to repay principal outstanding under
the Notes, to pay interest on the Notes (including, without limitation, interest
accruing after any bankruptcy, insolvency, reorganization or other similar
filing) and to pay all fees, indemnities, costs and expenses (including
attorneys’ fees) provided for in any of the Transaction Documents (collectively
the “Obligations”).

ARTICLE II
COVENANTS

Section 2.1  Duties of the Borrower Regarding Collateral.  At all times after
the date hereof, the Borrower agrees that it shall:

(a)

Preserve the Collateral in good condition and order (ordinary wear and tear
excepted) and not permit it to be abused or misused; provided, however, that
Agent and Secured Parties shall be obligated to exercise reasonable care with
respect to any Collateral that comes into any of their possession;

(b)

Not allow any of the Collateral to be affixed to real estate, except for any
property deemed to be fixtures;

(c)

Maintain good and complete title to the Collateral subject to Permitted Liens;

(d)

Keep the Collateral free and clear at all times of all Liens other than
Permitted Liens;

(e)

Take or cause to be taken such acts and actions as shall be necessary or
appropriate to assure that the Secured Parties’ security interest in the
Collateral shall not become subordinate or junior to the security interests,
liens or claims of any other Person (other than Permitted Liens);





3




--------------------------------------------------------------------------------

(f)

Refrain from selling, assigning or otherwise disposing of any of the Collateral
or moving or removing any of the Collateral, without obtaining the prior written
consent of the Required Holders, or until all of the Obligations have been fully
performed and paid in full other than (i) sales or dispositions of inventory in
the ordinary course of business, (ii) sales or dispositions of obsolete or
unused assets, (iii) licenses of the Borrower’s intellectual property approved
by the Borrower’s board of directors and (iv) sales or dispositions of assets
having an aggregate value (when combined with all other assets sold or disposed
of) less than or equal to $1 million made in connection with sale-leaseback
transactions; provided, however, that concurrently with any disposition
permitted by this Section 2.1(f), (x) the security interest granted hereby shall
automatically be released from the Collateral so disposed, and (y) the security
interest shall continue in the Proceeds (as defined in the UCC) of such
Collateral and such Proceeds shall be applied against the Obligations in such
order as the Agent shall determine in its sole discretion; and provided further,
that, Agent and Secured Parties shall execute and deliver, at the Borrower’s
sole cost and expense, any releases or other documents reasonably requested by
the Borrower, that are in form and substance reasonably acceptable to the
executing party, confirming the release of the security interest in that portion
of the Collateral that is the subject of a disposition permitted by this Section
2.1(f);

(g)

Promptly provide to Agent and each Secured Party such financial statements,
reports, lists and schedules related to the Collateral and any other information
relating to the Collateral as Agent or such Secured Party may reasonably request
from time to time;

(h)

Upon reasonable notice, permit Agent or any Secured Party to inspect all books
and records of the Borrower relating to the Collateral at such times and as
often as Agent or any such Secured Party may reasonably request; and

(i)

Promptly notify Agent and each Secured Party if any Event of Default (as
hereinafter defined) occurs.

As used herein, the following definitions shall apply:

“Permitted Liens” shall mean the following: (i) Liens for taxes, assessments or
other governmental charges that are not delinquent or which are being contested
in good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of Property subject to such Liens, and for
which adequate reserves (as determined in accordance with GAAP) have been
established; (ii) Liens of mechanics, materialmen, warehousemen, carriers,
landlords or other similar statutory Liens securing obligations that are not yet
due and are incurred in the ordinary course of business or which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject to such
Liens, for which adequate reserves (as determined in accordance with GAAP) have
been established, (iii) any interest or title of a lessor under any capitalized
lease obligation provided that such Liens do not extend to any property or
assets which is not leased property subject to such capitalized lease obligation
and (iv) any Lien, license or other right granted by the Company to a strategic
partner, licensee or distributor.  

“Property” shall mean property and/or assets of all kinds, whether real,
personal or mixed, tangible or intangible (including, without limitation, all
rights relating thereto).





4




--------------------------------------------------------------------------------

Section 2.2  Other Encumbrances. At all times after the date hereof, the
Borrower shall: (i) defend its title to, and the Secured Parties’ interest in,
the Collateral against all claims, (ii) take any action necessary to remove any
encumbrances on the Collateral other than Permitted Liens, and (iii) defend the
right, title and interest of the Secured Parties in and to any of the Borrower’s
rights in the Collateral.

Section 2.3  Change Name or Location. The Borrower shall not, except upon 30
days’ prior written notice to Agent and each Secured Party, change its company
name or conduct its business under any name other than that set forth herein or
change its jurisdiction of organization or incorporation, chief executive office
or place of business from the current location.

ARTICLE III
EVENTS OF DEFAULT

Section 3.1  Events of Default Defined.  The occurrence of any of the following
events shall constitute an event of default under this Agreement (each, an
“Event of Default”):

(a)

The failure of the Borrower to perform or comply in a material respect with any
act, duty or obligation required to be performed under this Agreement if such
failure is not remedied within ten (10) Business Days after the Borrower
receives written notice of such failure from any Secured Party, provided, that
if during such ten Business Day period, the Borrower is diligently and in good
faith taking steps to cure such breach, such period will be extended from ten
Business Days to twenty (20) Business Days;

(b)

If any of the representations or warranties of the Borrower set forth in this
Agreement shall prove to have been incorrect in any material respect when made;
or

(c)

If any material portion of the Collateral shall be damaged, destroyed or
otherwise lost and such damage, destruction or loss is not covered by insurance.

Section 3.2  Rights and Remedies Upon Default.  If an Event of Default shall
have occurred hereunder and is continuing, any Secured Party may, at its option,
without notice or demand, declare the Obligations to be immediately due and
payable. As to any Collateral, the Agent shall, in its capacity as collateral
agent for the Secured Parties, have the rights and remedies of any secured
creditor under the UCC, such rights to be exercised in such order or manner as
the Secured Parties may determine against the Borrower. If for any reason the
Agent should be required by law or otherwise to give notice to the Borrower of
the sale of any Collateral, the Borrower agrees that any written notice sent by
overnight delivery service not less than ten (10) calendar days before the sale
or mailed postage prepaid, return receipt requested, to the Borrower’s address
listed below not less than fifteen (15) calendar days before the sale shall be
deemed reasonable and adequate.

Section 3.3  Allocation of Proceeds Among Secured Parties.  Any funds received
by the Agent or a Secured Party pursuant to this Agreement shall be allocated
among and paid to the Secured Parties on a pro rata basis based on the amount of
principal and accrued and unpaid interest then outstanding on their respective
Notes. To the extent that a Secured Party receives greater than its pro rata
share, such Secured Party shall promptly remit such overpayment to each other
Secured Party as required to comply with the preceding sentence.





5




--------------------------------------------------------------------------------

Each Secured Party may determine the order in which to apply funds received by
it regardless of the order in which any other Secured Party applies funds (e.g.,
a Secured Party may determine to apply funds first to expenses, second to
interest and third to principal and another Secured Party may determine to apply
funds first to interest, second to expenses and third to principal).

ARTICLE IV
ADDITIONAL REMEDIES

Upon the occurrence and during the continuance of an Event of Default, the
Borrower shall:

(a)

Endorse any and all documents evidencing any Collateral to the Agent, or as
otherwise instructed by the Agent, and notify any payor that said documents have
been so endorsed and that all sums due and owing pursuant to them should be paid
directly to the Agent, or as otherwise instructed by the Agent;

(b)

Turn over to the Agent, or as otherwise instructed by the Agent, copies of all
documents evidencing any right to collection of any sums due the Borrower
arising from or in connection with any of the Collateral;

(c)

Take any action reasonably required by the Agent with reference to the Federal
Assignment of Claims Act; and

(d)

Keep all of its books, records, documents and instruments relating to the
Collateral in such manner as the Agent may reasonably require.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agent and the Secured Parties as
follows:

Section 5.1  Title to Collateral.  The Borrower is the owner of and has good and
marketable title to, or has a valid and subsisting leasehold interest in, all of
the its assets and properties comprising the Collateral.

Section 5.2  No Other Encumbrances.  The Borrower has not granted, nor will it
grant, a security interest in the Collateral to any other individual or entity,
and such Collateral is free and clear of any mortgage, pledge, lease, trust,
bailment, lien, security interest, encumbrance, charge or other arrangement
(other than the Permitted Liens).

Section 5.3  Authority; Enforceability.  The Borrower has the authority and
capacity to perform its obligations hereunder, and this Agreement, when executed
and delivered, will be the valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or
general equitable principals, whether applied in law or equity.





6




--------------------------------------------------------------------------------

Section 5.4  Company Name; Place of Business; Location of Collateral.  The
Borrower’s true and correct company name, all trade name(s) under which it
conducts its business, its jurisdiction of organization or incorporation and
each of its chief executive office, its place(s) of business and the locations
of its Collateral or records relating to such Collateral are set forth beneath
the Borrower’s name in Exhibit A hereto.

Section 5.5  Perfection; First Priority Security Interest.  Upon the filing of
Financing Statements with the state of incorporation of the Borrower, the
security interest in the Borrower’s Collateral granted hereunder shall
constitute at all times a valid first priority security interest (other than (i)
with respect to Permitted Liens and (ii) where the Secured Parties have failed
to file necessary continuation statements), perfected with respect to all
Collateral for which the filing of the Financing Statements is a valid method of
perfection and vested in the Secured Parties, in and upon the Collateral, free
and clear of any liens (other than the Permitted Liens).

ARTICLE VI
MISCELLANEOUS

Section 6.1  Survival; Severability.  The representations, warranties, covenants
and indemnities made by the Borrower herein shall survive the execution and
delivery of this Agreement notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.

Section 6.2  Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the Agent and the Secured Parties. Each Secured Party may assign its
rights hereunder in connection with any private sale or transfer of the Notes in
accordance with the terms of the Purchase Agreement, in which case the term
“Secured Party” shall be deemed to refer to such transferee as though such
transferee was an original signatory hereto. The Agent may resign or be replaced
in accordance with the terms of the Agency Agreement, in which case the term
“Agent” shall be deemed to refer to the successor agent as though such agent was
an original signatory hereto. The Borrower may not assign its rights or
obligations under this Agreement.

Section 6.3  Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. The Borrower
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. The Borrower hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action





7




--------------------------------------------------------------------------------

or proceeding by mailing a copy thereof to the Borrower at the address in effect
for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.

Section 6.4  Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

Section 6.5  Notices.  Any notice, demand or request required or permitted to be
given by the Borrower, the Agent or a Secured Party pursuant to the terms of
this Agreement shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day and (ii)
on the next Business Day after timely delivery to an overnight courier,
addressed as follows:

If to the Borrower:

Alfacell Corporation
300 Atrium Drive
Somerset, New Jersey  08873

Attention: Chief Executive Officer

with a copy to:

Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York  10018
Attention:  Kevin Collins, Esq.

If to the Agent:

James O. McCash

N 3820 South Grand Oak Drive

Iron Mountain, Michigan 49801




and if to a Secured Party, to the address for such Secured Party as shall appear
on the signature page to the Purchase Agreement executed by such Secured Party,
or as shall be designated by such Secured Party in writing to the Borrower in
accordance with this Section 6.5.

Section 6.6  Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties. Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended except pursuant to a written instrument executed by
the Borrower, the Agent and the Required Holders, and no provision hereof may be
waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought.





8




--------------------------------------------------------------------------------

Section 6.7  No Waiver. Neither the Agent nor any Secured Party shall by any act
(except as provided in Section 6.6 above), any failure to act or any delay in
acting be deemed to have (i) waived any right or remedy under this Agreement,
any other Transaction Document or any document, agreement or instrument made,
delivered or given in connection with this Agreement or the other Transaction
Documents, or (ii) acquiesced in any Event of Default or in any breach of any of
the terms and conditions of this Agreement, any other Transaction Document or
any document, agreement or instrument made, delivered or given in connection
with this Agreement or the other Transaction Documents. No failure to exercise,
nor any delay in exercising, any right, power or privilege of the Agent or any
Secured Party under this Agreement, any other Transaction Document or any
document, agreement or instrument made, delivered or given in connection with
this Agreement or the other Transaction Documents shall operate as a waiver of
any such right, power or privilege. No single or partial exercise of any right,
power or privilege under this Agreement, any other Transaction Document or any
document, agreement or instrument made, delivered or given in connection with
this Agreement or the other Transaction Documents shall preclude any other or
further exercise of any other right, power or privilege. A waiver by the Agent
or a Secured Party of any right or remedy under this Agreement, any other
Transaction Document or any other document or instrument made, delivered or
given in connection with this Agreement or the other Transaction Documents on
any one occasion shall not be construed as a bar to any right or remedy that the
Agent or such Secured Party would otherwise have on any future occasion.

Section 6.8  Cumulative Remedies.  The rights and remedies provided in this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any other rights or remedies provided by law.

Section 6.9  Waivers of Jury Trial.  The Borrower hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding relating
to this Agreement or any other Transaction Document to which it is a party and
for any counterclaim therein.

Section 6.10  Waivers.  The Borrower acknowledges that the Obligations arose out
of a commercial transaction and hereby knowingly and intelligently waives any
right to require the Agent or any Secured Party to (i) proceed against any
person or entity, (ii) proceed against any other collateral under any other
agreement, (iii) pursue any other remedy available to the Agent or such Secured
Party, or (iv) make presentment, demand, dishonor, notice of dishonor,
acceleration and/or notice of non-payment.

The Borrower further waives any defense that it may have to the exercise by the
Agent or any Secured Party of its rights under this Agreement, other than the
defense that the Obligations have fully been paid and performed.

Section 6.11  Attorney-in-Fact.  The Borrower appoints the Agent as its true
attorney-in-fact to perform any of the following powers, which are irrevocable
until termination of this Agreement and may be exercised, from time to time, by
the Agent’s officers and employees or any of them if an Event of Default occurs:

(a)

to perform any obligation of the Borrower hereunder in the Borrower’s name or
otherwise;





9




--------------------------------------------------------------------------------

(b)

to collect by legal proceedings or otherwise all dividends, interest, principal
or other sums now or hereafter payable upon or on account of the Collateral, to
accept other property in exchange for the Collateral, and any money or property
received in exchange for the Collateral may be applied to the Obligations or
held by the Agent under this Agreement;

(c)

to make any compromise or settlement the Agent deems desirable or proper in
respect of the Collateral; and

(d)

to insure, process and preserve the Collateral. The foregoing power of attorney
shall take effect only upon an Event of Default.

Section 6.12  Fees and Expenses.  On demand by the Agent or any Secured Party,
without limiting any of the terms of any other Transaction Document, the
Borrower is obligated to pay all reasonable filing fees, and out-of-pocket costs
incurred by the Agent or such Secured Party in connection with (i) filing or
recording any documents (including all taxes in connection therewith) in public
offices; and (ii) paying or discharging any taxes, counsel fees, maintenance
fees, encumbrances, or other amounts in connection with protecting, maintaining,
or preserving the Collateral or defending or prosecuting any actions or
proceedings arising out of or related to the Collateral (including, without
limitation, reasonable legal fees and disbursements); and (iii) the enforcement
of this Agreement and any amendment, waiver or consent relating hereto
(including, without limitation, reasonable legal fees and disbursements).

Section 6.13  Release.  No transfer or renewal, extension, assignment or
termination of this Agreement or of any instrument or document executed and
delivered by the Borrower to a Secured Party, nor additional advances made by
any Secured Party to the Borrower, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to the Borrower by the Agent or any
Secured Party nor any other act of the Agent or any Secured Party shall release
the Borrower from any Obligation, except a release or discharge executed in
writing by each Secured Party with respect to such Obligation or upon full
payment and satisfaction of all Obligations and termination of the Notes. At
such time the Obligations have been satisfied in full, the Agent and each
Secured Party shall execute and deliver to the Borrower all assignments,
authorizations and other instruments as may be reasonably necessary or proper to
terminate such Secured Party’s security interest in the Collateral, subject to
any disposition of the Collateral that may have been made by the Agent or such
Secured Party pursuant to this Agreement. For the purpose of this Agreement, the
Obligations shall be deemed to continue if the Borrower enters into any
bankruptcy or similar proceeding at a time when any amount paid to the Agent or
a Secured Party could be ordered to be repaid as a preference or pursuant to a
similar theory, and shall continue until it is finally determined that no such
repayment can be ordered.

Section 6.14  Marshalling and Other Matters.  The Borrower hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Collateral or
any part thereof or any interest therein. Further, the Borrower hereby expressly
waives any and all rights of redemption from sale under any order or decree of
foreclosure of this Agreement on behalf of the Borrower, and on behalf of each
and every person acquiring any interest in or title to the Collateral subsequent
to the date of this Agreement and on behalf of all persons to the extent
permitted by applicable law.





10




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Agent and each Secured Party have duly
executed this Agreement as of the date first written above.

 

BORROWER:

 

 

 

 

ALFACELL CORPORATION

 

 

 

 

By:

/s/ Charles Muniz

 

Name:

Charles Muniz

 

Title:

President, Chief Executive Officer and Chief Financial Officer











11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Agent and each Secured Party have duly
executed this Agreement as of the date first written above.

 

AGENT:

 

 

 

 

James O. McCash

 

 

 

 

By:

/s/ James O. McCash

 

Name:

James O. McCash

 

Title:

 











12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Agent and each Secured Party have duly
executed this Agreement as of the date first written above.

 

SECURED PARTIES:

 

 

 

 

EUROPA INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Fred Knoll

 

Name:

Fred Knoll

 

Title:

Knoll Capital Management, Investment Manager for Europa Int’l, Inc.

 

 

 

 

CHARLES MUNIZ

 

 

 

 

By:

/s/ Charles Muniz

 

Name:

Charles Muniz

 

 

 

 

UNILAB LP

 

 

 

 

Authorized Signatory

 

 

 

 

By:

/s/ F. Patrick Ostronic

 

Name:

F. Patrick Ostronic

 

Title:

Director, Unilab GP Inc., General Partner for Unilab LP

 

 

 

 

MARY M. MCCASH TRUST DECLARATION DECLARED OCTOBER 20, 2008

 

 

 

 

By:

/s/ Mary M. McCash

 

Name:

Mary M. McCash

 

Title:

Trustee

 

 

 

 

THE MICHAEL J. MCCASH LIVING TRUST

 

 

 

 

By:

/s/ Michael J. McCash

 

Name:

Michael J. McCash

 

Title:

Trustee and Grantor

 

 

 

 

COLLEEN A. LOWE

 

 

 

 

By:

/s/ Colleen A. Lowe

 

Name:

Colleen A. Lowe

 

Title:

 





13




--------------------------------------------------------------------------------




 

 

 

 

CORINNE M. POQUETTE

 

 

 

 

By:

/s/ Corinne M. Poquette

 

Name:

Corinne M. Poquette

 

Title:

 

 

 

 

 

DAVID J. MCCASH

 

 

 

 

By:

/s/ David J. McCash

 

Name:

David J. McCash

 

Title:

 











14




--------------------------------------------------------------------------------







Exhibit A

List of Collateral Locations, Executive Offices and
Jurisdiction of Organization or Incorporation of Borrowers

Alfacell Corporation

300 Atrium Drive

Somerset, New Jersey 08873









